 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    ANNE BLOCK, an individual,                        CASE NO. C15-2018RSM

 9                   Plaintiff,                         MINUTE ORDER GRANTING
                                                        EXTENSION OF TIME
10            v.

11    WASHINGTON STATE BAR
      ASSOCIATION, et al.,
12
                     Defendants.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          The Court has ordered Plaintiff to show cause “why the Court should not reimpose the

17   vexatious litigant pre-filing order.” Dkt. #219. At Plaintiff’s request, the Court granted an

18   extension of the time to respond and ordered that Plaintiff respond by August 31, 2019. Dkt.

19   #221. On August 31, 2019, Plaintiff filed a motion requesting a two-week extension due to

20   “serious medical problems,” but did not note the motion for the Court’s consideration or provide

21   a proposed order as required by the Court’s Local Rules. Dkt. #225. On September 1, 2019,

22   Plaintiff filed an amended request that differed only in that it noted the motion for consideration

23   on September 20, 2019. Dkt. #226.

24

     ORDER – 1
 1          The Court notes various deficiencies in Plaintiff’s filings. Plaintiff did not provide

 2   proposed orders, as required by the Court’s Local Civil Rules. LCR 7(b)(1). Plaintiff did not

 3   provide any proof supporting her vague factual assertions other than declaring that her motion

 4   was made under penalty of perjury. Id. Plaintiff’s motion seeking relief from a deadline was not

 5   “filed sufficiently in advance of the deadline to allow the court to rule on the motion prior to the

 6   deadline.” LCR 7(j). Plaintiff did not note her motion for consideration on the earliest possible

 7   date—perhaps in an attempt to receive a de facto extension. LCR 7(d)(2) (providing that

 8   “motions for relief from a deadline” are to be noted “no earlier than the second Friday after

 9   filing”). Nevertheless, due to the importance of the matter and Plaintiff’s representation of

10   “serious medical problems,” the Court will grant Plaintiff relief despite the identified

11   deficiencies.

12          Accordingly, the Court finds good cause for an extension and GRANTS Plaintiff’s

13   request for an extension (Dkt. #226). Plaintiff shall respond to the Court’s Order to Show Cause

14   (Dkt. #219) no later than September 17, 2019. No additional extensions will be granted.

15          Dated this 3 day of September, 2019.

16
                                                           WILLIAM McCOOL, Clerk
17
                                                           By: /s/ Paula McNabb
18                                                             Deputy Clerk

19

20

21

22

23

24

     ORDER – 2
